        Case 16-18807-mdc              Doc 42 Filed 03/01/19 Entered 03/02/19 00:58:48                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 16-18807-mdc
Lakia L Cochrane                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: John                         Page 1 of 1                          Date Rcvd: Feb 27, 2019
                                      Form ID: pdf900                    Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 01, 2019.
db             +Lakia L Cochrane,   4201 Ellis Drive,   Glen Mills, PA 19342-3413
cr             +Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto,   1451 Thomas Langston Road,
                 Winterville, NC 28590-8872
13891324        Wells Fargo Bank N.A., d/b/a Wells Fargo Dealer Se,   PO Box 19657,   Irvine, CA 92623-9657
14267193       +Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto,   c/o WILLIAM EDWARD CRAIG,   Morton & Craig,
                 110 Marter Avenue, Suite 301,   Moorestown, NJ 08057-3125
13841578       +Wells Fargo Dealer Services,   P.O. Box 3569,   Rancho Cucamonga, CA 91729-3569

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: megan.harper@phila.gov Feb 28 2019 02:39:54      City of Philadelphia,
                 City of Philadelphia Law Dept.,   Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Feb 28 2019 02:39:21
                 Pennsylvania Department of Revenue,    Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Feb 28 2019 02:39:46       U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
cr             +E-mail/PDF: gecsedi@recoverycorp.com Feb 28 2019 02:45:12       Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,   Norfolk, VA 23541-1021
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 01, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 27, 2019 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Lakia L Cochrane brad@sadeklaw.com, bradsadek@gmail.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.    ecfemails@ph13trustee.com, philaecf@gmail.com
              WILLIAM EDWARD CRAIG    on behalf of Creditor   Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto
               ecfmail@mortoncraig.com, mhazlett@mortoncraig.com;mortoncraigecf@gmail.com
                                                                                             TOTAL: 4
Case 16-18807-mdc   Doc 42 Filed 03/01/19 Entered 03/02/19 00:58:48   Desc Imaged
                         Certificate of Notice Page 2 of 2
